RULE 644. NOTE TAKING BY JURORS.


(A) [When a jury trial is expected to last for more than two days, j]Jurors shall be
permitted to take notes during [the trial] opening statements, the presentation of
evidence, and closing arguments for their use during deliberations. [When the trial
is expected to last two days or less, the judge may permit the jurors to take
notes.]

       (1) The jurors shall not take notes during the judge’s charge at the conclusion of
       the trial.

       (2) The court shall provide materials to the jurors that are suitable for note
       taking. These are the only materials that may be used by the jurors for note
       taking.

       (3) The court, the attorney for the Commonwealth, and the defendant’s attorney,
       or the defendant if unrepresented, shall not request or suggest that jurors take
       notes, comment on the jurors’ note taking, or attempt to read any notes.

       (4) The notes of the jurors shall remain in the custody of the court at all times.

       (5) The jurors may have access to their notes and use their notes only during
       the trial and deliberations. The notes shall be collected or maintained by the
       court at each break and recess, and at the end of each day of the trial.

       (6) The notes of the jurors shall be confidential and limited to use for the jurors’
       deliberations.

       (7) Before announcing the verdict, the jury shall return their notes to the court.
       The notes shall be destroyed by court personnel without inspection upon the
       discharge of the jury.

       (8) The notes shall not be used as a basis for a request for a new trial, and the
       judge shall deny any request that the jurors’ notes be retained and sealed
       pending a request for a new trial.

(B) The judge shall instruct the jurors about taking notes during the trial. At a minimum,
the judge shall instruct the jurors that:

       (1) the jurors are not required to take notes, and those jurors who take notes
       are not required to take extensive notes;
(2) note taking should not divert jurors from evaluating witness credibility or
from paying full attention to the evidence, opening statements, and closing
arguments[ and evaluating witness credibility];

(3) the notes merely are memory aids, not evidence or the official record;

(4) the jurors who take few or no notes should not permit their independent
recollection of the evidence to be influenced by the fact that other jurors have
taken notes;

(5) the jurors may not show their notes or disclose the contents of the notes to
other jurors until deliberations begin, but may show the notes or disclose the
contents during deliberations;

(6) the jurors may not take their notes out of the courtroom except to use their
notes during deliberations; and

(7) the jurors’ notes are confidential, will not be reviewed by the court or anyone
else, will be collected before the verdict is announced, and will be destroyed
immediately upon discharge of the jury.


       COMMENT: [This rule was adopted in 2005 to permit
       the jurors to take notes during the course of any trial
       that is expected to last more than two days. Pursuant
       to this rule, except for trials expected to last two days
       or less, the jury may take notes as a matter of right
       without the permission of the court. See, e.g., ABA
       Standards For Criminal Justice, Second Edition,
       Standard 15-3.2 (Note taking by jurors) (1980). This
       rule was originally adopted as a temporary rule for the
       purpose of assessing whether juror note taking in
       criminal cases is beneficial to the system of justice in
       Pennsylvania. As the rule has found favor with the
       bench, bar, and public, the sunset provision of
       paragraph (C) has been rescinded and the rule has
       been made permanent.]

      The judge must instruct the jurors concerning the note
      taking. Paragraph (B) sets forth the minimum information
      the judge must explain to the jurors. The judge also must
      emphasize the confidentiality of the notes.


                                     2
It is strongly recommended the judge instruct the jurors
along the lines of the following:

    We will distribute notepads and pens to each of you in
    the event you wish to take notes during the trial. You
    are under no obligation to take notes and it is entirely up
    to you whether you wish to take notes to help you
    remember what witnesses said and to use during your
    deliberations.

    If you do take notes, remember that one of your
    responsibilities as a juror is to observe the demeanor of
    witnesses to help you assess their credibility. Do not
    become so involved with note taking that it interferes
    with your ability to observe a witness or distracts you
    from hearing the questions being asked the witness and
    the answers being given by the witness.

    You may also take notes during the opening
    statements and closing arguments of the attorneys.
    Again, if you do take notes, do not become so
    involved with note taking that it prevents you from
    paying attention to the remainder of the opening
    statement or closing argument.

    Your notes may help you refresh your recollection of the
    [testimony] evidence as well as the attorneys’
    opening statements and closing arguments. [and]
    Your notes should be treated as a supplement to, rather
    than a substitute for, your memory. Your notes are only
    to be used by you as memory aids and should not take
    precedence over your independent recollection of the
    facts.

    Those of you who do not take notes should not be overly
    influenced by the notes of other jurors. It is just as easy
    to write something down incorrectly as it is to remember
    it incorrectly and your fellow jurors' notes are entitled to
    no greater weight than each juror's independent
    memory. Although you may refer to your notes during
    deliberations, give no more or no less weight to the view
    of a fellow juror just because that juror did or did not take
    notes. Although you are permitted to use your notes for

                               3
          your deliberations, the only notes you may use are the
          notes you write in the courtroom during the proceedings
          on the materials distributed by the court staff.

          Each time that we adjourn, your notes will be collected
          and secured by court staff. Your notes are completely
          confidential and neither I nor any member of the court’s
          staff will read your notes, now or at any time in the
          future. After you have reached a verdict in this case,
          your notes will be destroyed immediately by court
          personnel. Pennsylvania Bar Association Civil Litigation
          Update, Juror Note-taking in Civil Trials: An Idea Whose
          Time Has Come, Volume 5, No. 2 (Spring 2002), at 12.

      Pursuant to paragraph (B)(6), the jurors are not permitted to
      remove the notes from the courtroom during the trial.

      Pursuant to paragraph (A)(7), the judge must ensure the
      notes are collected and destroyed immediately after the jury
      renders its verdict. The court may designate a court official
      to collect and destroy the notes.


      NOTE: Rule 1113 adopted January 24, 1968, effective
      August 1, 1968; renumbered Rule 644 and Comment
      revised March 1, 2000, effective April 1, 2001. Rule 644
      rescinded June 30, 2005, effective August 1, 2005. New
      Rule 644 adopted June 30, 2005, effective August 1, 2005;
      amended August 7, 2008, effective immediately [.] amended
      December 3, 2021, effective April 1, 2022.


*           *             *             *             *               *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the provisions of new Rule 644 allowing note
taking by jurors published with the Court’s Order at 35 Pa.B. 3917
(July 16, 2005).

                                    4
Final Report explaining the August 7, 2008 amendments making
permanent the provisions of Rule 644 allowing note taking by jurors
published with the Court’s Order at 38 Pa.B. 4606 (August 23, 2008).

Adoption Report explaining amendments permitting note taking by
jurors during the presentation of evidence, opening statements, and
closing arguments published with the Court’s Order at 51 Pa.B. (
, 2021).




                                  5